PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
PEI et al.
Application No. 16/305,865
Filed: November 29, 2018
For: A MECHANISM FOR PROVIDING MULTIPLE SCREEN REGIONS ON A HIGH RESOLUTION DISPLAY
:
:
:
:	DECISION ON PETITION
:
:
:



This is a decision on the renewed petition under the unintentional provisions of 37 CFR 1.137(a), filed January 27, 20211, to revive the above-identified application.

The petition is GRANTED.

This application became abandoned for failure to timely file the inventor’s oath or declaration or substitute statement no later than the date on which the issue fee is paid, as required by the Notice Requiring inventor’s Oath or Declaration (Notice) mailed March 17, 2020. The issue fee was timely paid on June 09, 2020.  Accordingly, the application became abandoned on June 10, 2020.  A Notice of Abandonment was mailed June 16, 2020. 

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of Inventor’s Oath/Declaration, (2) the petition fee of $2000, and (3) a proper  statement of unintentional delay. 

In view of the accompanying petition to withdrawn from issue and request for continued examination, this application is being referred to the appropriate deciding official for consideration under 37 CFR 1.313 (c)(2).






/JoAnne L Burke/
JoAnne L. Burke
Lead Paralegal Specialist
Office of Petitions


    
        
            
        
            
    

    
        1 The Office acknowledges the one (1) month extension of time submitted with the renewed petition.  As a result, the renewed petition is considered as being timely filed.